 Case: 2:18-cv-00544-EAS-KAJ Doc #: 25 Filed: 08/19/20 Page: 1 of 1 PAGEID #: 99



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MELISSA MCFADDEN,

                      Plaintiff,

       v.                                            Civil Action 2:18-cv-544
                                                     Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Jolson
CITY OF COLUMBUS,

                      Defendant.


                                             ORDER

       This matter came before the Court on a telephonic status conference on August 19, 2020.

As discussed during the conference, on or before September 2, 2020, Plaintiff is ORDERED to

obtain certifications from her two medical providers from whom she has produced records. Those

providers shall certify that they have produced all of Plaintiff’s medical records. Further, to the

extent the parties have any disputes over Plaintiff’s redactions of those records, they are

ORDERED to meet and confer regarding the same. If the parties are unable to resolve those

disputes, they are directed to contact the Court to schedule a telephonic conference.

       IT IS SO ORDERED.



Date: August 19, 2020                                /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE
